Citation Nr: 9925308	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left ankle 
arthritis.

2.  Entitlement to service connection for an allergic 
disability.

3.  Entitlement to an increased evaluation for service-
connected pes planus, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for service-
connected mechanical low back pain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection and a 
noncompensable evaluation for chronic mechanical low back 
pain, and which denied his claims for service connection for 
bilateral pes planus, an allergic disability, and left ankle 
arthritis.  

In the course of the appeal the veteran indicated that he 
desired a hearing before the Board.  Accordingly, the case 
was remanded to the RO in December 1996 so that he could be 
scheduled for the requested hearing.  As this was being 
developed, he changed his hearing request and opted instead 
to have a hearing before an RO hearing officer instead of a 
traveling Board Member.  He appeared for a hearing in July 
1997 and following this, the hearing officer granted the 
veteran service connection and a 10 percent evaluation for 
pes planus and also an increased evaluation, to 10 percent, 
for mechanical low back pain.  The awards of service 
connection and the 10 percent evaluations for each were made 
effective from July 23, 1993, the date immediately following 
the date of his separation from service when he became 
entitled to receive VA benefits.  The veteran submitted a 
notice of disagreement with the 10 percent rating for pes 
planus in October 1998, was issued a supplemental statement 
of the case notifying him of the rating schedule for his foot 
disability in December 1998, and thereafter correspondence 
was received from his representative in April 1999 which was 
accepted as his substantive appeal in lieu of a VA 1-9 Form.  
The December 1998 supplemental statement of the case also 
served as an RO decision affirming the prior denials of 
service connection for left ankle arthritis and allergies.  
The case was returned to the Board and the veteran now 
continues his appeal.  The issues developed for review before 
this appellate authority consist of an increased rating claim 
in excess of 10 percent for service-connected pes planus, an 
increased evaluation in excess of 10 percent for service-
connected mechanical low back pain, and entitlement to 
service connection for left ankle arthritis and an allergic 
disability.  (The increased evaluation issues will be 
addressed in the REMAND portion of this decision.)


FINDINGS OF FACT

1.  Current medical evidence from 1994 shows no findings or 
diagnosis of left ankle strain; the claim is not plausible.

2.  The claim for service connection for allergic rhinitis is 
plausible.

3.  Allergic rhinitis, diagnosed postservice, had its onset 
in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for left ankle arthritis.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Allergic rhinitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entrance 
examination in March 1991, his sinuses and lungs and lower 
extremities were normal.  His feet displayed severe but 
asymptomatic pes planus.  On his medical history report, he 
denied having allergies, arthritis, or foot trouble.  The 
medical records show that during service, he was treated on 
several occasions for symptomatic complaints relating to 
bilateral pes planus, including complaints of left ankle 
pain.  X-rays of the veteran's left ankle dated in October 
1992 show normal findings.  The report of a February 1993 
Medical Board proceeding found the veteran to have normal and 
painless range of motion of his ankles.  The records also 
show that he was treated on several occasions for complaints 
of sinus and lung congestion.  Of these, there is a treatment 
report dated in May 1993 which shows a diagnosis of probable 
allergic rhinitis.  Eventually, the veteran was deemed unfit 
for military duty because of bilateral pes planus and low 
back pain, and he was discharged from service in July 1993.  

In July 1993, the veteran filed a claim for service 
connection for disabilities, including allergies and ankle 
arthritis.

The report of a September 1993 VA examination shows that the 
veteran was a full-time student.  He denied having lost any 
time from school due to medical reasons.  He stated that he 
had allergies which began in active duty and were manifested 
by occasional wheezing, swelling of his left eye, and 
difficulty breathing through his nose.  He reported that 
during service, he went on sick call for his respiratory 
symptoms and was treated with decongestant medication, but 
denied ever having been tested for allergies.  He also 
reported that he sprained his left ankle in October 1992 in a 
twisting injury.  Physical examination revealed normal gait.  
An examination of his nose revealed that his turbinates were 
swollen on the right side, with complete obstruction of the 
right airway.  The diagnoses were mild left ankle sprain and 
moderately severe allergic rhinitis and conjunctivitis.

VA medical records for the period from August 1993 to July 
1997 show that the veteran was treated on several occasions 
for complaints relating to his low back and bilateral foot 
disabilities but contain no mention of arthritis or 
complaints of ankle symptoms.  The 1993 - 1997 VA medical 
records also show treatment for occasional complaints of 
respiratory and sinus congestion.  A diagnosis of allergic 
rhinitis was shown in two reports dated in August 1993 and 
January 1994.  Thereafter, all complaints of respiratory 
congestion were diagnosed as various upper respiratory 
infections.

II.  Analyses

(a.)  Entitlement to service connection for left 
ankle arthritis.

Pursuant to 38 U.S.C.A. § 5107(a), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In this regard, the threshold question to be answered is 
whether the veteran's claim of entitlement to service 
connection for arthritis of the left ankle is well-grounded.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  See Epps v. Gober, No. 97-7014 
(Fed. Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links a current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Evidence submitted in support of the claim 
is presumed to be true for purposes of determining whether 
the claim is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As noted above, a well-grounded claim requires, in part, 
evidence of a current disability.  However, apart from his 
own unsubstantiated contentions, the veteran has proffered no 
competent medical evidence that he has a current diagnosis of 
arthritis or any other chronic disability of his left ankle.  
His service medical records show a normal left ankle on X-ray 
in October 1992; and on examination for pes planus during 
service in February 1993, his ankles were normal and without 
defect.  The diagnosis of left ankle sprain shown on VA 
examination in September 1993 appears to be based on the 
veteran's history as no abnormal ankle findings were noted at 
that time.  The medical evidence of record subsequent to this 
examination, consisting of VA outpatient treatment reports 
and a VA examination, fails to document the presence of a 
left ankle disability.  In this regard, the outpatient 
treatment reports cover the period between 1993 and 1997.  
The VA examination was in 1998.  In short, no current left 
ankle disability is shown by the evidence of record.  

The veteran's allegations of a current diagnosis of left 
ankle arthritis with onset of the same during his period of 
service, without corroborative medical evidence, are of 
little probative value.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  Absent presentation of competent evidence 
establishing a current medical diagnosis and causation 
related to service, the veteran's claim may not be considered 
well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
VA therefore has no duty to assist him in developing his 
claim in this regard under 38 C.F.R. § 3.159 (1998).

(b.)  Entitlement to service connection for an 
allergic disability.

The veteran's service medical records show a diagnosis of 
probable allergic rhinitis, and his post-service medical 
records show multiple diagnoses of allergic rhinitis.  His 
claim of entitlement to service connection for an allergic 
disability is thus well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for a possible respiratory 
diagnosis in service will permit service connection for the 
same diagnosis, first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In the present case the evidence shows that during the 
veteran's period of active duty, he was treated for sinus 
congestion and diagnosed with probable allergic rhinitis in 
May 1993.  He was separated from service approximately 2 
months later, in July 1993, and a VA treatment report dated 
in August 1993 shows he was diagnosed with allergic rhinitis.  
On VA examination in September 1993, he received a definitive 
diagnosis of allergic rhinitis, and on outpatient VA 
treatment he was again diagnosed with allergic rhinitis in 
January 1994.  Though the service medical records show a 
qualified diagnosis of "probable" allergic rhinitis during 
active duty, the definitive diagnoses of allergic rhinitis 
following service separation are so chronologically proximate 
so as to indicate that it is as likely as not that the 
"probable" diagnosis in service represented the onset of 
allergic rhinitis.  The benefit of the doubt will therefore 
be given in favor of the veteran.  As service onset and 
chronicity has been established for an allergic disability 
which has been shown to be allergic rhinitis, the claim of 
service connection for this disability is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The veteran's claim of service connection for left ankle 
arthritis is not well grounded; the appeal of this issue is 
therefore denied.

Service connection for allergic rhinitis is granted.


REMAND

The veteran's claims of entitlement to increased evaluations 
in excess of 10 percent each for his service-connected pes 
planus and mechanical low back pain are well grounded.  A 
claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected podiatric and 
low back disabilities are worse than currently evaluated, and 
he has thus stated a well-grounded claim with respect to 
each.  VA therefore has a duty to assist him developing the 
facts pertinent to these claims.  38 C.F.R. § 3.159; Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

With respect to the increased rating claim for pes planus, 
the Board notes that the medical evidence of record is 
inadequate for VA rating purposes under the rating criteria 
pertaining to evaluation of pes planus.  The veteran has 
contended that his service connected bilateral foot 
disability is more severe than currently reflected by the 10 
percent rating which is currently assigned to it.  In Massey 
v. Brown, 7 Vet. App. 204 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that when rating a 
service connected disability, the Board is required to apply 
those criteria specified in applicable rating codes.  The 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulations is error as a 
matter of law.  Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  The present medical findings of record are 
inadequate to address the relevant criteria.  Specifically, 
the veteran's bilateral pes planus is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (1998), which includes 
consideration of callosities related to flat feet in its 
criteria for a rating above 10 percent.  The current VA 
examinations and treatment records associated with the record 
do not make any determinations, either positively or 
negatively, regarding whether or not there are foot 
callosities present, and until this question is answered the 
Board is unable to adjudicate this issue. 

With regard to the veteran's claim of entitlement to an 
increased evaluation in excess of 10 percent for mechanical 
low back pain, the Board also finds defects in the medical 
examinations addressing this disability which render it 
inadequate for rating purposes such that this issue must also 
be remanded for further evidentiary development.  
Specifically, the report of a March 1994 VA examination shows 
that the veteran complained of low back pain with 
radiculopathic symptoms to his right posterior thigh.  At a 
July 1997 RO hearing, he reported that his low back symptoms 
consisted of a constant back ache which was subject to acute 
flare-ups brought on by physical exertion and frequently 
accompanied by pain radiating down his lower extremities and 
alternating between his left and right leg.  He also reported 
that lifting certain objects, performing bending motions, 
sitting and standing for prolonged periods of time, and 
climbing up stairs exacerbated his back disorder.  When 
bending, he experienced back pain immediately at the start of 
performing the bending motion, and he could not flex all the 
way through because he was stopped by the pain.  However, 
these statements are inexplicably inconsistent with the 
findings of a May 1998 VA examination, in which the examining 
physician noted on his report that that the veteran did not 
suffer from any flare up episodes, and that on range of 
motion testing of his lumbosacral spine, there was no pain 
associated with all ranges of motion.  Additionally, despite 
the fact that at the same examination the veteran described 
having lumbosacral pain associated with a tingling sensation 
in the lateral aspect of his left leg during extended and 
prolonged walking, the examiner did not address the question 
of whether or not there was a neurological diagnosis and its 
relationship, if any, with the mechanical low back pain.  
Therefore, this issue should also be remanded so that the 
veteran may be scheduled for a medical examination, to 
include a neurological evaluation, to investigate whether or 
not there is neurological involvement with regard to his 
service-connected low back disability.

The applicable caselaw provides that a thorough evaluation 
of a musculoskeletal or orthopedic disability for rating 
purposes requires consideration of any functional loss due 
to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The remand for another VA examination is also 
warranted to clarify the questions raised regarding whether 
there is any additional limitation or functional loss 
associated with the veteran's service-connected mechanical 
low back pain and foot condition due to exacerbation of 
symptoms associated with the aforementioned.  In this 
regard, the examining physician should make medical 
determinations regarding whether the veteran's lumbar spine 
or feet exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling 
symptom.  Specifically, the examiner must be asked to 
express an opinion on whether pain could significantly limit 
the veteran's functional ability during flare-ups, when his 
lumbar spine or feet are used repeatedly over a period of 
time.  These determinations should, if feasible, be 
portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups beyond 
that which is clinically demonstrated.  

Accordingly, the case is being Remanded to the RO for actions 
as follows:

l.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected pes planus and mechanical low 
back pain since July 1997.  After 
securing the necessary releases, the RO 
should obtain these records, pursuant to 
38 C.F.R. § 3.159 (1998).

2.  The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the severity of his service 
connected pes planus and low back 
disability.  The claims folder should be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
accomplished.  The examiners should take 
a medical history to include complaints 
and report all findings and diagnoses.  

The orthopedic examiner must answer each 
of the following matters:

a.  Does the veteran have marked 
deformity of his feet?  Does he have 
other indicia of marked deformity such 
as pronation, abduction, etc.?

b.  Does the veteran have pain on 
manipulation and use accentuated, 
indications of swelling on use, and/or 
characteristic callosities?   

c.  Does the veteran have marked 
pronation, extreme tenderness of the 
plantar surfaces of his feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation?  If 
so, is this improved or not by use of 
orthopedic shoes or appliances?

d.  What are the ranges of motion of the 
veteran's lumbar spine?  Does the veteran 
have any limitation of motion of the feet 
attributable to pes planus?  If so, the 
limitations should be described in 
degrees.  In describing the range of 
motion of the lumbar spine and feet, the 
examiner should note normal ranges of 
motion.  With regard to the spine, the 
examiner should classify any limitation 
of motion as severe, moderate, or slight.

e.  Does the veteran's lumbar spine or 
feet exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

f.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine or feet are used 
repeatedly over a period of time, or 
after prolonged periods of standing 
and/or sitting (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups)?

The neurological examiner should 
investigate the veteran's neurological 
complaints and determine whether it is 
at least as likely as not that any 
neurological abnormalities found are a 
manifestation of the service-connected 
low back disability.  If so, all 
manifestations should be discussed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, readjudicate the veteran's claims 
for increased ratings in excess of 10 
percent each for his service-connected 
pes planus and mechanical low back pain, 
and also consider the question of whether 
any neurological abnormalities are a 
manifestation of the service-connected 
mechanical low back pain.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The RO 
is also respectfully advised that because 
this case is based on an appeal of the 
rating assigned by its July 1994 
decision, which granted the veteran's 
original claim of service connection for 
mechanical low back pain effective from 
July 23, 1993 (the date entitlement to VA 
benefits first vested), and because the 
subsequent grant of service connection 
and a 10 percent rating for pes planus 
was also made effective from July 23, 
1993, consideration must be made 
regarding whether or not separate ratings 
should be assigned for separate periods 
of time for each of these disabilities, 
based on the facts found (a practice 
known as "staged" ratings).  See 
Fenderson v. West, 12 Vet. App. 119 
(1999). 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

